QUINCE, Judge.
Appellant Richard McLain does not dispute the trial court’s finding that he violated his probation by committing new substantive offenses, armed robbery, armed burglary and kidnapping. However, he correctly points out that no evidence was adduced at trial to support the findings that he violated his probation by being in possession of marijuana, by failing to tell his probation officer he had been in possession of marijuana, by receiving a traffic citation for fleeing and attempting to elude, or by failing to work diligently or seek employment.
Since no evidence was offered on these allegations, they may not be used to support the violation of probation and must be stricken. Kemper v. State, 430 So.2d 964 (Fla.2d DCA 1983). We remand to the trial court for this purpose. We otherwise affirm the violation of probation.
RYDER, A.C.J., and ALTENBERND, J., concur.